Citation Nr: 0207144	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-06 859	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE       

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to Department of Veterans 
Affairs (VA) death benefits.  

(The issue of entitlement to service connection for the cause 
of the veteran's death has been deferred pending further 
development).  


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
April 1942, and from April 1945 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant perfected her appeal of the claim for service 
connection of the cause of the veteran's death in November 
1995.  Subsequent to this, an investigation was conducted to 
determine whether the appellant may be recognized as the 
surviving spouse for VA purposes.  It was determined by the 
RO that she could not be so recognized.  

The Board determined in July 1997 that the entitlement to 
service connection for the cause of the veteran's death was 
not warranted because the appellant lacked status as a 
claimant, or surviving spouse.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

As a result of the above change in the law, the Court vacated 
and remanded the Board's July 1997 decision in June 2001.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The evidence indicates that the appellant was married to 
JM in September 1954.  

3.  The appellant was married to the veteran in July 1986.  

4.  A preponderance of the evidence shows that the 
appellant's first marriage to JM did not create a legal 
impediment to the appellant's July 1986 marriage to the 
veteran.  

5.  A preponderance of the evidence establishes that the 
appellant's marriage to the veteran was valid under the laws 
of the Philippines; that the appellant lived continuously 
with the veteran until the date of his death; and that the 
appellant, since the death of the veteran, has not remarried 
or lived with another person of opposite sex and held herself 
out openly to the public to be the spouse of such other 
person.  


CONCLUSION OF LAW

The appellant is properly recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  
38 U.S.C.A. §§ 101(3), 103, 1310 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record reveals that the veteran 
passed away in February 1987.  

In September 1994 the appellant submitted a claim for service 
connection of the cause of the veteran's death.  She reported 
having married the veteran in July 1986 and specified that 
this was her only marriage.  

In September 1994 the RO requested the appellant to provide a 
copy of her marriage certificate.  

In December 1994 the RO received a copy of the appellant's 
marriage certificate.  This document noted that the veteran 
and appellant had married in July 1986.  It was noted that 
the appellant was a widow.  

In December 1994 the RO asked the appellant to provide a 
record of the death of her first husband.  

The appellant responded in February 1995 by asserting that 
she could not submit the death certificate of her first 
husband because her marriage to her first husband, JM, in 
1954 was fake.  As a result, no records could be found.  She 
also asserted that her relationship with JM lasted only one 
month because of her having been made the "instrument" to the 
fake marriage.  The appellant finally noted that she had been 
with the veteran since 1957.  She stated that they did not 
actually get married until July 1986.  

In February 1995 the RO received a document from the Office 
of the Local Civil Registrar in Los Banos, Laguna specifying 
that its office contained no record of the marriage between 
the appellant and JM in its municipality in September 1954.  
It also specified that it had records from this period in its 
possession.  It was noted that the above certification was 
issued upon request of the appellant.  

A personal hearing was conducted in March 1995; however, the 
appellant offered no testimony as to her status as a 
surviving spouse.  

In June 1995, and again in September 1995, the RO sent a 
request to the Office of the General Civil Registrar, 
National Statistics Office, for a public record of marriage 
between the appellant and JM.  

In September 1995 the Office of the General Civil Registrar 
responded that verification of the 1954 marriage between the 
appellant and JM could not be made because marriage records 
for the year 1954 had been destroyed.  

In September 1996 the RO sent a notice to the appellant 
asking her three questions.  The appellant responded in 
October 1996.  The questions and corresponding responses are 
addressed in order.  



The appellant was asked whether she was aware at the time she 
began living with the veteran as husband and wife that such a 
relationship would not establish a legal marriage under 
Philippine law.  The appellant responded that she was aware 
of this.  

The appellant was asked whether there were any legal 
obstacles under Philippine law that prevented her from 
marrying the veteran at the time they began living together 
as husband and wife.  The appellant responded that there was 
no legal obstacle; however, she indicated that she was 
fearful that, if her marriage to JM turned out to be not 
fake, she would be precluded from entering into a marriage 
with another person.  

Finally, the appellant was asked why she did not marry the 
veteran immediately when they began living together in 1957.  
She responded that they did not get married immediately 
because they were unable to afford a ceremonial wedding.  

In another October 1996 statement the appellant asserted that 
her marriage to JM was fraudulent.  She also asserted that JM 
had left her after being with her for only one month.  She 
stated that she did not immediately marry the veteran because 
of her fear that the marriage with JM would turn out to be 
genuine.  

In November 1996 a VA field examination was conducted.  The 
appellant was interviewed and her actual testimony is on 
file.  The appellant testified that she was married twice in 
her lifetime to two different men.  She reported having first 
married JM in September 1954 when she was 18 and residing 
with her cousin FT.  FT was married but was having an illicit 
affair with JM, and FT's husband was suspicious.  To erase 
his suspicions, the appellant was persuaded by FT to marry 
JM.  

The appellant reported that a marriage ceremony was performed 
(performed by a priest, the appellant noted that she assumed 
this based on his dress), and witnessed by two people.  She 
reported that no documents were signed and there was no 
wedding ring during the event.  

The appellant stated that she lived with JM at FT's 
residence.  She reported that FT and JM continued their 
affair at this time.  She reported that her relationship with 
JM lasted for one month before JM left without her knowledge.  
She reported that JM and FT ran off together to live in 
Pulopandan, Negros, Occidental.  Two weeks later, FT's 
husband went to JM's house and took his wife, FT, back.  She 
reported never hearing of JM again since that time.  

The appellant reported first meeting the veteran in 1957, and 
that they started living together at that time as husband and 
wife.  She reported having eight children with the veteran.  
She reported that they were married in July 1986.  

The appellant stated that she waited to get married to the 
veteran because of her belief that her marriage to JM was a 
valid marriage.  She reported that she and the veteran 
decided to get married on the advice of a friend who opined 
that the marriage to JM had been dissolved because they had 
not had any contact for 32 years.  

The appellant asserted that the perception in the community 
was that she and the veteran had been legally married.  

The appellant was unable to provide the name of anyone who 
had direct knowledge about her relationship with JM.  She 
contended that this was because FT and her husband had died, 
and because she had told no one else (aside from the veteran) 
about her embarrassing experience.  



Other people were interviewed as well.  It was consistently 
and independently reported that the appellant was the legal 
wife of the veteran, and that they had eight children from 
their marital relationship.  It was noted that they had lived 
together in a husband and wife relationship for "a long 
time," and that it was therefore believed that they were 
legally married.  

Most were unaware of her first marriage since she was from 
Los Banos.  It was also noted that a ceremonial marriage was 
not the primary factor in recognition of marriage in the 
appellant's community.  The primary factor was their 
faithfulness to each other as well as their close family 
relationship.  

One individual disclosed that the appellant and veteran had 
lived together without the benefit of marriage and only 
recently had done such so that the appellant could obtain VA 
benefits.  This individual disclosed that the appellant had a 
prior marriage to another man, and stated that this was why 
they did not get married sooner.  She reported that the 
appellant had met her first husband in Los Banos, but that 
they lived together for less than one year.  


Criteria

Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. §§ 101(14), 1311 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.5(a)(1) (2001). 


The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
Section 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in Sec. 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (2001).  

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. 
§ 3.1(j) (2001).  

Both of the appellant's marriages (to JM and to the veteran) 
took place in the Philippines, and all of these individuals 
lived in the Philippines.  As such, Philippine law governs 
determinations as to whether those marriages, and any 
terminations thereof, were valid.  See 38 C.F.R. § 3.1(j).  

Laws regarding marriage were originally located in Title 3 of 
Book 1 of the Philippine Civil Code.  These laws were 
reorganized and made a part of Title 1 of the Philippine 
Family Code, which was promulgated by the President of the 
Philippines in July 1987.  Enactment of the Philippine Family 
Code repealed Title 3 of Book 1 of the Philippine Civil Code.  

The Family Code of the Philippines (FCP) did not become 
effective until after the date of the appellant's marriage to 
the veteran in 1986.  The FCP provides that it shall have 
retroactive effect insofar that it does not impair rights 
granted under the Philippine Civil Code or of the laws.  

See The Family Code of the Philippines, Title 12, Article 256 
(1992 ed.).  The Board will thus apply the laws more 
favorable to the appellant, whether located in the Philippine 
Civil Code or in the Philippine Family Code.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the Philippine Civil Code, Chapter 1 states the 
requisites of marriage.  In order for a marriage to be 
solemnized, Article 53 (Articles 2 and 3 of the FCP) requires 
that there be legal capacity of the contracting parties, 
their freely given consent, authority of the person 
performing the marriage, and a marriage license except in the 
case of a marriage of "exceptional character."  Article 54 
(Article 5) provides that any person of the required age may 
contract a marriage if not under any of the impediments 
mentioned in Articles 80 to 84.

Chapter 2 describes different types of marriages that are 
considered marriages of "exceptional character," which by 
law may be solemnized without the obtaining of a marriage 
license.  Article 76 (Article 34 of the FCP) identified one 
such type of marriage that may be solemnized without a 
license.  This marriage requires the parties to be unmarried, 
to have lived together as husband and wife for at least five 
years, and the desire to marry each other.  The parties are 
further required to state those facts in an affidavit and the 
official authorized under law to solemnize the marriage must 
state in an affidavit that it is his or her opinion that no 
legal impediment to the marriage existed.  [Article 34 of the 
FCP explicitly requires that no legal impediment to the 
marriage exist.]

Chapter 3 discusses legal impediments to marriage which will 
render the marriage "void" or "voidable."  Article 80(3) 
(Article 35(3) of the FCP) states that marriages solemnized 
without marriage license are void, save marriages of 
exceptional character.  Article 80(4) (Article 35(4)) 
provides that a bigamous marriage is void from the beginning.  

That is, if one of the parties to a marriage is already 
married to someone else, he or she does not possess the legal 
capacity to contract and marry the second time.  Article 
83(2) provides, however, that the second marriage is not void 
when:  

The first spouse had been absent for 
seven consecutive years at the time of 
the second marriage without the spouse 
present having news of the absentee being 
alive, ...or if the absentee is presumed 
dead according to Articles 390 and 391, 
the marriage so contracted shall be 
valid...until declared null and void by a 
competent court.  

Article 390 indicates that "[a]fter an absence of seven 
years, it being unknown whether or not the absentee still 
lives, he shall be presumed dead for all purposes, except for 
those of succession."  [Article 41 of the Philippine Family 
Code, the corresponding law to Article 83(2) of the 
Philippine Civil Code, requires that the prior spouse has 
been absent for four consecutive years rather than seven 
years and the spouse present has a well-founded belief that 
the absent spouse was already dead.  In contrast to Article 
83(2) of the Philippine Civil Code, to contract a subsequent 
marriage under Philippine Family Code, the spouse present 
must institute a legal proceeding to obtain a declaration of 
presumptive death of the absentee spouse.].  In sum, the 
first marriage is dissolved by operation of law by presuming 
the first spouse to be dead.  Once the first marriage has 
been found dissolved by death, the legal impediment of a 
prior marriage no longer exists so that the spouse present 
gains the legal capacity to contract the second marriage.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see § 3.54(d)), and 

(b) The claimant entered into the marriage without knowledge 
of the impediment, and 

(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in § 3.53, and 

(d) No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to the 
veteran's death.  

38 C.F.R. § 3.52 (2001).  

A person seeking VA benefits must first establish by a 
preponderance of the evidence her status as a claimant.  See 
Holmes v Brown, 10 Vet. App., 38, 40 (1997).  In the recent 
case of D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
overruled previous decisions of the United States Court of 
Appeals for Veterans Claims (Court), which had found that a 
claimant must prove status by a preponderance of the evidence 
in order to reopen a claim that had been previously 
disallowed because status had not been established.  See 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Laruan v. West, 
11 Vet. App. 80 (1998).  The holding in D'Amico, however was 
limited only to those cases in which a claimant was seeking 
to reopen a claim under 38 U.S.C.A. § 5108 that had been 
previously denied because status had not been established.  
The holding in D'Amico left intact prior case law that had 
applied this standard to initial disallowances of claims 
based on lack of status.  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, recognition of the 
appellant as the surviving spouse of the veteran.  Therefore, 
any possible deficiencies in the duty to assist will not 
prejudice her in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Recognition as a Surviving Spouse

Briefly, it has been determined by the RO that the appellant 
cannot be recognized as the surviving spouse of the veteran 
because the evidence had not established that her previous 
marriage to JM was terminated by the death of JM, and because 
of the appellant's admitted belief that her marriage to JM 
was valid and therefore created a legal impediment to her 
obtaining a valid marriage with the veteran.  

While the appellant has acknowledged that her delay in 
getting officially married to the veteran was due to her fear 
that her marriage to JM was valid, she also has asserted her 
belief that the marriage to JM was fake.  She has asserted 
that, while a ceremony was performed, no documentation was 
ever signed.  

The evidence tends to support the appellant's assertions, at 
least with respect to whether any documentation was signed 
with respect to her marriage to JM.  The record contains no 
documentary support that the appellant ever entered into a 
valid marriage with JM under Philippine law.  Records of 
marriages in 1954 from the National Statistics Office were 
destroyed, and the Office of the Local Civil Registrar in Los 
Banos certified that it contained records from 1954, but no 
record of the appellant's marriage to JM, purported to have 
occurred in its municipality.  

Therefore, there is no documentary evidence, i.e. a marriage 
license, documenting the appellant's marriage to JM.  In 
fact, the evidence tends to indicate that the marriage was 
not solemnized with a marriage license, as the municipality 
where the marriage was to have occurred had no records of 
such a marriage.  Because there is no record that the 
marriage between the appellant and JM was solemnized with a 
marriage license, such a marriage would be void pursuant to 
Articles 53 and 80(3) of the Philippine Civil Code (Articles 
2, 3 and 35(3) of the FCP).  

In this regard, the Board notes that the appellant's 
'marriage' to JM does not meet any of the requirements for an 
exceptional marriage as defined in both the Philippine Civil 
Code and the Family Code of the Philippines.  

Therefore, as the evidence tends to establish that the 
appellant's first marriage to JM was not valid under 
Philippine law, there would have been no legal impediment to 
her marrying the veteran, either in 1957, when she started 
living with him, or in 1986, when she officially married him.  

Furthermore, even if it were presumed that the appellant's 
marriage to JM had been solemnized with a marriage license, 
her second marriage to the veteran would still be valid 
because, under Philippine law, the evidence in this case 
supports the presumption that JM was dead at least at the 
time of the appellant's formal marriage to the veteran in 
1986.  

The appellant reported that JM left her shortly after they 
were married, one month after they had started living 
together.  During the field examination, she reported never 
hearing of JM again after he had abandoned her.  Her 
statements are supported by those who reported, consistently 
and independently, that the veteran and appellant lived 
together for many years as husband and wife, and reported no 
knowledge of the appellant's previous marriage.  Such 
evidence tends to support the appellant's own assertion that 
she did not know what became of JM.  

In addition, the one individual who knew of the previous 
marriage reported that the appellant and her first husband 
had lived together for less than one year.  This is 
consistent with the appellant's assertion concerning the 
length of her relationship with JM.  Therefore, the 
appellant's assertions concerning when JM left her are 
supported by other statements in the record, and are not 
contradicted by any evidence in the record.  

The field examiner was unable to locate anyone who knew of 
the whereabouts of JM, or of what happened to him.  The 
appellant's marriage certificate to the veteran indicated 
that she was a widow.  The basis of this determination is 
unclear.  It is unclear whether it was based on the actual 
death of JM, or the lack of knowledge of his whereabouts.  
Regardless, either circumstance would allow the appellant's 
'second marriage' to the veteran to be valid rather than 
void.  

Under Article 83(2) of the Philippine Civil Code, a second 
marriage during the lifetime of the first spouse with any 
person other than the first spouse is illegal and void 
unless, in pertinent part, the first spouse had been absent 
for seven consecutive years at the time of the second 
marriage without the 'spouse present' having news of the 
absentee being alive, or if the absentee is presumed dead 
according to Articles 390 and 391.  In such instances, the 
second marriage shall be valid unless declared null and void 
by a competent court.  

Article 390 presumes that, after an absence of seven years, 
without knowledge of whether he still lives, an absentee 
shall be presumed dead for all purposes, except for those of 
succession.  

Because the evidence demonstrates the appellant's lack of 
knowledge of JM's whereabouts and condition since his 
abandonment of her in 1954 or 1955, and because the 
appellant's marriage certificate to the veteran indicated 
that she was a widow, the Board finds that, pursuant to 
Article 83(2) and 390 of the Civil Code (which the Board 
finds to be more favorable to the appellant), it is more 
likely than not that JM was dead prior to the appellant's 
official marriage to the veteran in 1986.  In fact, the 
evidence tends to support the presumption of JM's death seven 
years after his abandonment of the appellant and her lack of 
knowledge of his whereabouts after such abandonment.  In this 
regard, the record documents no indication as to JM's 
whereabouts or as to whether he is dead or alive.  



Thus, even if it were presumed (which the Board does not 
find) that the appellant's marriage to JM was valid under 
Philippine law, the Board finds that her lack of knowledge 
concerning JM's whereabouts and his condition for several 
decades allowed for her marriage to the veteran, at least in 
1986, to be valid under the exception provided in Article 
83(2) based on the presumption of JM, the first spouse's 
death.  

In sum, the Board finds that the evidence supports the 
appellant's assertion that her first marriage to JM was not 
valid because there is no documentation that it was 
solemnized with a marriage license, as is generally required 
by Philippine law.  

The evidence also establishes that her marriage to the 
veteran was valid because, under Philippine law, the evidence 
demonstrates the appellant's lack of awareness of JM's 
whereabouts and condition ever since having been abandoned by 
him (i.e., whether he was alive or dead) would allow for the 
presumption that JM is dead.  The appellant's marriage 
certificate to the veteran listing her as a widow lends 
support to this presumption.  

Because the Board has found that the appellant's marriage to 
the veteran was never actually invalidated by a legal 
impediment, the requirements of 38 C.F.R. § 3.52 are not for 
application.  Rather, the appellant need only meet the 
criteria in the definition of surviving spouse under 
38 C.F.R. § 3.50(b).

The appellant has clearly met the surviving spouse criteria 
in this case under section 3.50(b) as the record shows that 
she married the veteran in July 1986, and the record contains 
the marriage certificate between the appellant and veteran.  
The appellant was also listed as the surviving spouse on the 
death certificate.  



The record is completely without evidence that she and the 
veteran ceased to cohabit during his lifetime and prior to 
his death, and is further without evidence that the appellant 
has, at any time after the veteran's death, remarried, lived 
with another man as a spouse or otherwise held herself out to 
be another's spouse.  Moreover, the Board notes that the 
recognition of the appellant as surviving spouse is 
consistent with the intent and purpose of the benefit sought.  
Reports from the appellant and others during the field 
examination established that appellant and veteran maintained 
a marital relationship for decades prior to their 1986 
marriage, raised children together, and, the appellant 
remained with the veteran up until the time of his death.  

In light of the above, the Board finds that a preponderance 
of the evidence establishes the appellant's status as a 
recognized surviving spouse of the veteran for the purpose of 
VA benefits.  38 C.F.R. §§ 3.1(j), 3.50(b).  


ORDER

The appellant is recognized as the veteran's surviving spouse 
for the purpose of VA death benefits.  The appeal is granted 
to this extent.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

